DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim(s) 3, 7, 16, 19 is/are objected to because of the following informalities: 
Abbreviation(s) is/are used without first being defined.  For example, IO should be defined as (Input Output).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1, 5, 9, 10-17 and 20 contains the trademark/trade name PCIe and/or NVMe.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe peripheral component interconnect and/or Non-Volatile Memory Express, accordingly, the identification/description is indefinite.
Therefore, claims 2-4, 6-8 and 18 which depends of claim 1 are rejected based on rejection of its dependent claim 1.

Claim 7 (similarly claim 16) recite: “draining in flight IO traffic”.  The examiner is unclear where the IO traffic is being drained from.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goggin et al. (Pub 20120042034) (hereafter Goggin) in view of Anand et al. (Pub 20170242720) (hereafter Anand).

As per claim 1, Goggin teaches:
A method comprising: 
running a virtual machine (VM) on a host that includes a peripheral component interconnect express (PCIe) device using single root input out virtualization (SR-IOV) to implement a virtual function (VF), the VM configured to use the VF on the PCIe device; ([Paragraph 35], A VF is a PCIe function which is associated with a particular physical function and shares physical PCI adapter resources (e.g., ports, memory) with that physical function and other virtual functions located on the same physical adapter. A virtual function has its own PCI configuration space, memory space, and message space separate from other physical or virtual functions on that same adapter. A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF can either be accessed via a virtualization intermediary or bypass the virtualization intermediary to be directly accessed by a guest OS. In the example system 200, VMs 202, 204 respectively access PF 222 via the virtualization intermediary 218, and VM 206 accesses VF 214 directly, i.e. without intervention by the virtualization intermediary 218. Thus, a VF can be a direct sink for I/O and memory operations of a VM, i.e., without run-time intervention by a virtualization intermediary. The VF also can be a source of Direct Memory Access (DMA), completion, and interrupt operations to a VM.)
halting the VM in a VM state on the host;  
halting the VF in a PCIe state and then obtaining a PCIe state data; ([Paragraph 71], The hypervisor 310 also intervenes in inserting responses received from the physical storage 308 to the first response queue 380-2. In the course of intervening, the hypervisor 310 may trap IO requests and IO responses and related instructions so as to be able to stop the VM 304 from operating on the source machine 300 at any instruction boundary and save processing state so that the processing state can be transferred to the destination machine 404-2 `transparently` and `seamlessly` without loss of information.  [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.)
restarting the VF in the PCIe state on a second PCIe device of a second host based on the PCIe state data; and 
restarting the VM in the VM state on the second host, wherein the VM is configured to use the VF on the second PCIe device. ([Paragraph 69], Once the state information 386-1, 386-2 has been saved to the device state page 511 in the VMM 323 (i.e. within the virtualization intermediary), module 502 sends an unsuspend or `unstun` message, indicated by arrow 516, to cause the VM 304 to resume execution of instructions. [Paragraph 70], Following re-mapping (and resumption of operation in the case of use of stun/unstun of the VM), however, the first HSA PCI memory space 311, which has been re-mapped, maps SCSI IO requests/responses to the device state page 511, which is within the VMM 323 and which contains the snapshotted state information 386-1 and 386-2. After the transfer of the state information 386-1, 386-2 to the device state page 511, the hypervisor 310 intervenes in the processing of such SCSI IO requests so as to provide emulated processing of such requests/requests.  [Paragraph 72], In preparation for VM migration in order to minimize the down time for the running source VM 304 during the migration process, the destination VM 304' shown in FIG. 4 is powered on in the destination machine 400-2 and is put into a wait state. Memory pages are iteratively copied from the source VM 304 on the source host machine 300 to the destination VM 304' on the destination machine 404-2 while the source VM 304 is still running on the source machine 300. [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.)
Although Goggin silently discloses disclose a second PCIe device (i.e. migrating a virtual machine to another host).
Goggin does not explicitly disclose a second PCIe device.
Anand teaches a second PCIe device. ([Paragraph 45], Remapping (306) the virtual function from the first SR-IOV adapter to the second SR-IOV adapter may be carried out by the hypervisor (136)…  [Paragraph 46], remapping (306) may be carried out by: updating information for identifying a PCIe slot for the network adapter for a virtual function, in this case, from the first SR-IOV adapter to the second SR-IOV adapter; updating specifications of direct memory access (DMA) memory space from the first SR-IOV adapter to the second SR-IOV adapter; updating mappings for memory mapped input output (MMIO) from the first SR-IOV adapter to the second SR-IOV adapter.   [Paragraph 60], where the remapping operations include: migrating interrupts from one PCIe slot to another PCIe slot, migrating DMA space from one PCIe slot to another PCIe slot, and migrating MMIO mappings from one PCIe slot to another PCIe slot, among others.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Goggin wherein a VM is operated on a host that includes PCIe using SR-IOV to implement a VF, VM and VF is suspended/halted to capture state of the VM and PCIe state, VM and VF is resumed/restarted using the capture state in another/destination host, into teachings of Anand wherein VF is remapped from first SR-IOV/PCIe to a second SR-IOV/PCIe device because this would enhance the teachings of Goggin wherein by saving the state of the VM and VF allows the VM to be migrated to another host seamlessly, thus the VM can seamlessly resume by remapping the VF on a destination host SR-IOV/PCIe without loss of its previous state and continue operating.

As per claim 2, rejection of claim 1 is incorporated:
Goggin teaches wherein the VF has a VF state when halted on the host and the VF has the VF state when restarted on the second host, the VF state including a function specific internal state of the VF. ([Paragraph 6], During VM migration, the transmission of responses is suspended. In response to a determination that no more outstanding responses to previous requests remain to be received, the second state information is transferred from the VF to the PF and from the PF to a memory region of the source computing machine. After transferring the second state information to source computing machine memory, the VM resumes normal operation, but with virtualization intermediary intervention in IO access. Requests are transmitted from the PF to the physical storage. Responses are received by the PF from the physical storage. Responses received by the PF are inserted to one or more locations in the response queue indicated by the second state information. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration.)

As per claim 3, rejection of claim 1 is incorporated:
Goggin teaches wherein the VF has a VF state when halted on the host and the VF has the VF state when restarted on the second host, the VF state including an IO queue of the VF. ([Paragraph 6], During VM migration, the transmission of responses is suspended. In response to a determination that no more outstanding responses to previous requests remain to be received, the second state information is transferred from the VF to the PF and from the PF to a memory region of the source computing machine. After transferring the second state information to source computing machine memory, the VM resumes normal operation, but with virtualization intermediary intervention in IO access. Requests are transmitted from the PF to the physical storage. Responses are received by the PF from the physical storage. Responses received by the PF are inserted to one or more locations in the response queue indicated by the second state information. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration.)

As per claim 4, rejection of claim 1 is incorporated:
Goggin teaches wherein the VF implements a network interface providing network access to the VM. ([Paragraph 34], A typical IOV adapter includes processor, memory and network interface resources (not shown) to implement the PF and one or more virtual functions VFs. A PF is a PCIe function that supports the SR-IOV capabilities defined in the PCI SR-IOV specification. A PF is used to control the physical services of the device and to manage individual VFs.)

As per claim 5, rejection of claim 1 is incorporated:
Goggin teaches wherein the VM accesses NVMe (Non-Volatile Memory Express) device registers associated with the VF. ([Paragraph 16], The system memory 108 typically will comprise some form of high-speed RAM, whereas the mass storage 110 (e.g. one or more disks) will typically include a non-volatile, mass storage device. The system hardware 104 also ordinarily will include other conventional mechanisms such as a memory management unit MMU 107, various registers 109 and a network connection device 111 (such as a network adapter or network interface card (`NIC`) to transfer data between the various components of the system and a network 125, which may be any known public or proprietary local or wide-area network such as the Internet, or an internal enterprise network.) The examiner takes official notice: It is well known (i.e. common knowledge) to a person with ordinary skill in the art, NVM Express devices are chiefly available in the form of standard-sized PCI Express cards/mass storage devices. (https://en.wikipedia.org/wiki/NVM_Express)
Anand also teaches ([Paragraph 21], The computer system (102) may also include a storage device adapter (172) coupled through expansion bus (160) and bus adapter (158) to processor (156) and other components of the computer system (102). Storage device adapter (172) connects non-volatile data storage to the computer system (102) in the form of data storage (170). Storage device adapters useful in computers configured for migrating an SR-IOV adapter configuration according to various embodiments include Integrated Drive Electronics (“IDE”) adapters, Small Computer System Interface (“SCSI”) adapters, and others as will occur to those of skill in the art. Non-volatile computer memory also may be implemented for as an optical disk drive, electrically erasable programmable read-only memory (so-called “EEPROM” or “Flash” memory), RAM drives, and so on, as will occur to those of skill in the art.  [Paragraph 40], For example, the hypervisor (136) may obtain configuration information for the first SR-IOV adapter from stored, non-volatile memory.) The examiner takes official notice: It is well known (i.e. common knowledge) to a person with ordinary skill in the art, NVM Express devices are chiefly available in the form of standard-sized PCI Express cards/mass storage devices. (https://en.wikipedia.org/wiki/NVM_Express)

As per claim 6, rejection of claim 1 is incorporated:
Goggin teaches wherein a connection between the VM and a remote non-volatile memory migrates to the second host when the VM and the VF migrate to the second host. ([Paragraph 71], The hypervisor 310 also intervenes in inserting responses received from the physical storage 308 to the first response queue 380-2. In the course of intervening, the hypervisor 310 may trap IO requests and IO responses and related instructions so as to be able to stop the VM 304 from operating on the source machine 300 at any instruction boundary and save processing state so that the processing state can be transferred to the destination machine 404-2 `transparently` and `seamlessly` without loss of information.  [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.)
Anand also teaches ([Paragraph 45], Remapping (306) the virtual function from the first SR-IOV adapter to the second SR-IOV adapter may be carried out by the hypervisor (136)…  [Paragraph 46], remapping (306) may be carried out by: updating information for identifying a PCIe slot for the network adapter for a virtual function, in this case, from the first SR-IOV adapter to the second SR-IOV adapter; updating specifications of direct memory access (DMA) memory space from the first SR-IOV adapter to the second SR-IOV adapter; updating mappings for memory mapped input output (MMIO) from the first SR-IOV adapter to the second SR-IOV adapter.   [Paragraph 60], where the remapping operations include: migrating interrupts from one PCIe slot to another PCIe slot, migrating DMA space from one PCIe slot to another PCIe slot, and migrating MMIO mappings from one PCIe slot to another PCIe slot, among others.)

As per claim 7, rejection of claim 1 is incorporated:
Goggin teaches wherein the VM accesses a remote non-volatile memory via the VF, and halting the VF includes: suspending processing of commands received from the VM; suspending command issuance from a command queue; and draining in flight IO traffic. ([Paragraph 71], The hypervisor 310 also intervenes in inserting responses received from the physical storage 308 to the first response queue 380-2. In the course of intervening, the hypervisor 310 may trap IO requests and IO responses and related instructions so as to be able to stop the VM 304 from operating on the source machine 300 at any instruction boundary and save processing state so that the processing state can be transferred to the destination machine 404-2 `transparently` and `seamlessly` without loss of information.  [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.  [Paragraph 4], The migration occurs while the VM runs an application that involves the VM inserting IO requests into an IO request queue associated with the VM and that involves the VF de-queuing the IO requests from the IO request queue and transmitting the IO requests to physical storage.  [Paragraph 57], PF API module 392 sets a maximum number of outstanding IO requests for the VF 316. In some embodiments, this limit on the number of outstanding IO requests is enforced by the physical adapter 306 by not de-queuing a request from the first request queue 380-1 if the maximum number of requests for the VF 380-1 is already outstanding. Enforcing this limitation upon the maximum number can eliminate the need for an IO response queue overflow buffer on the migration-destination machine.)
Anand also teaches ([Paragraph 45], Remapping (306) the virtual function from the first SR-IOV adapter to the second SR-IOV adapter may be carried out by the hypervisor (136)…  [Paragraph 46], remapping (306) may be carried out by: updating information for identifying a PCIe slot for the network adapter for a virtual function, in this case, from the first SR-IOV adapter to the second SR-IOV adapter; updating specifications of direct memory access (DMA) memory space from the first SR-IOV adapter to the second SR-IOV adapter; updating mappings for memory mapped input output (MMIO) from the first SR-IOV adapter to the second SR-IOV adapter.   [Paragraph 60], where the remapping operations include: migrating interrupts from one PCIe slot to another PCIe slot, migrating DMA space from one PCIe slot to another PCIe slot, and migrating MMIO mappings from one PCIe slot to another PCIe slot, among others.)

As per claim 8, rejection of claim 1 is incorporated:
Goggin teaches further comprising pausing submission of new commands to a command queue by the VM by issuing an async notification. ([Paragraph 6], During VM migration, the transmission of responses is suspended. In response to a determination that no more outstanding responses to previous requests remain to be received, the second state information is transferred from the VF to the PF and from the PF to a memory region of the source computing machine.  [Paragraph 62], FIG. 4, live migration of a virtual machine, such as VM 304, from the source host machine 300 to the destination host machine 404-2 involves temporarily suspending all operation of the VM 304 in the course of the migration. Graceful migration of the VM 304 involves suspending its operation in a manner such that operations of the VM 304 are not disrupted despite the temporary suspension of its operation. In accordance with some embodiments, when a VM 304 is relocated in the course of a direct storage access via a VF 316, precautions are taken to avoid loss of SCSI IO requests and/or SCSI IO responses that may be in flight during the time interval when the VM operations are temporarily suspended.  [Paragraph 74], In some embodiments, as much physical memory as possible is transferred asynchronously while the source VM is running. A thread (not shown) is created, preferably in the source VM's VMM, whose job it is to push, that is, pre-copy, all of the source VM's memory over to the destination machine 404-2.  [Paragraph 78], Any newly modified pages remaining to be copied over after the threshold has been reached may then be transferred after the source VM 304 is suspended and before non-memory state is copied over; alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped.)
Anand also teaches ([Paragraph 41], first SR-IOV adapter may be suspended so that the virtual function may be remapped to the second SR-IOV adapter. In this way, after the virtual function in remapped, when the logical partition and the virtual function resume from their suspended state, the logical partition may communicate with the virtual function operating on the second SR-IOV adapter.)

As per claim 9, rejection of claim 1 is incorporated:
Goggin teaches wherein the VF implements SR-IOV NVMe (Non-Volatile Memory Express) host side functions and provides access to a remote non-volatile memory. ([Paragraph 16], The system memory 108 typically will comprise some form of high-speed RAM, whereas the mass storage 110 (e.g. one or more disks) will typically include a non-volatile, mass storage device. The system hardware 104 also ordinarily will include other conventional mechanisms such as a memory management unit MMU 107, various registers 109 and a network connection device 111 (such as a network adapter or network interface card (`NIC`) to transfer data between the various components of the system and a network 125, which may be any known public or proprietary local or wide-area network such as the Internet, or an internal enterprise network.) The examiner takes official notice: It is well known (i.e. common knowledge) to a person with ordinary skill in the art, NVM Express devices are chiefly available in the form of standard-sized PCI Express cards/mass storage devices. (https://en.wikipedia.org/wiki/NVM_Express)
Anand also teaches ([Paragraph 21], The computer system (102) may also include a storage device adapter (172) coupled through expansion bus (160) and bus adapter (158) to processor (156) and other components of the computer system (102). Storage device adapter (172) connects non-volatile data storage to the computer system (102) in the form of data storage (170). Storage device adapters useful in computers configured for migrating an SR-IOV adapter configuration according to various embodiments include Integrated Drive Electronics (“IDE”) adapters, Small Computer System Interface (“SCSI”) adapters, and others as will occur to those of skill in the art. Non-volatile computer memory also may be implemented for as an optical disk drive, electrically erasable programmable read-only memory (so-called “EEPROM” or “Flash” memory), RAM drives, and so on, as will occur to those of skill in the art.  [Paragraph 40], For example, the hypervisor (136) may obtain configuration information for the first SR-IOV adapter from stored, non-volatile memory.) The examiner takes official notice: It is well known (i.e. common knowledge) to a person with ordinary skill in the art, NVM Express devices are chiefly available in the form of standard-sized PCI Express cards/mass storage devices. (https://en.wikipedia.org/wiki/NVM_Express)

As per claim 11, rejection of claim 10 is incorporated:
Goggin teaches the VM/VF is restarted in the second host.
Although Goggin silently discloses disclose a second PCIe device (i.e. migrating a virtual machine to another/second host).
Goggin does not explicitly disclose a second PCIe device, wherein the second PCIe device is installed in a second host, the VM is restarted in the second host, and the VF is restarted in the second PCIe device.
Anand teaches a second PCIe device. ([Paragraph 45], Remapping (306) the virtual function from the first SR-IOV adapter to the second SR-IOV adapter may be carried out by the hypervisor (136)…  [Paragraph 46], remapping (306) may be carried out by: updating information for identifying a PCIe slot for the network adapter for a virtual function, in this case, from the first SR-IOV adapter to the second SR-IOV adapter; updating specifications of direct memory access (DMA) memory space from the first SR-IOV adapter to the second SR-IOV adapter; updating mappings for memory mapped input output (MMIO) from the first SR-IOV adapter to the second SR-IOV adapter.   [Paragraph 60], where the remapping operations include: migrating interrupts from one PCIe slot to another PCIe slot, migrating DMA space from one PCIe slot to another PCIe slot, and migrating MMIO mappings from one PCIe slot to another PCIe slot, among others.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Goggin wherein a VM is operated on a host that includes PCIe using SR-IOV to implement a VF, VM and VF is suspended/halted to capture state of the VM and PCIe state, VM and VF is resumed/restarted using the capture state in another/destination host, into teachings of Anand wherein VF is remapped from first SR-IOV/PCIe to a second SR-IOV/PCIe device because this would enhance the teachings of Goggin wherein by saving the state of the VM and VF allows the VM to be migrated to another host seamlessly, thus the VM can seamlessly resume by remapping the VF on a destination host SR-IOV/PCIe without loss of its previous state and continue operating.

As per claim 12, rejection of claim 11 is incorporated:
Goggin teaches wherein the VF has a VF state when halted on the host and the VF has the VF state when restarted on the second host, the VF state including a function specific internal state of the VF. ([Paragraph 6], During VM migration, the transmission of responses is suspended. In response to a determination that no more outstanding responses to previous requests remain to be received, the second state information is transferred from the VF to the PF and from the PF to a memory region of the source computing machine. After transferring the second state information to source computing machine memory, the VM resumes normal operation, but with virtualization intermediary intervention in IO access. Requests are transmitted from the PF to the physical storage. Responses are received by the PF from the physical storage. Responses received by the PF are inserted to one or more locations in the response queue indicated by the second state information. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration.)

As per claim 13, rejection of claim 11 is incorporated:
Goggin teaches wherein the VF has a VF state when halted on the host and the VF has the VF state when restarted on the second host, the VF state including an IO queue of the VF. ([Paragraph 6], During VM migration, the transmission of responses is suspended. In response to a determination that no more outstanding responses to previous requests remain to be received, the second state information is transferred from the VF to the PF and from the PF to a memory region of the source computing machine. After transferring the second state information to source computing machine memory, the VM resumes normal operation, but with virtualization intermediary intervention in IO access. Requests are transmitted from the PF to the physical storage. Responses are received by the PF from the physical storage. Responses received by the PF are inserted to one or more locations in the response queue indicated by the second state information. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration.)

As per claim 18, rejection of claim 1 is incorporated:
Goggin teaches wherein the VF implements SR-IOV NVMe (Non-Volatile Memory Express) host side functions and provides access to a remote non-volatile memory. ([Paragraph 16], The system memory 108 typically will comprise some form of high-speed RAM, whereas the mass storage 110 (e.g. one or more disks) will typically include a non-volatile, mass storage device. The system hardware 104 also ordinarily will include other conventional mechanisms such as a memory management unit MMU 107, various registers 109 and a network connection device 111 (such as a network adapter or network interface card (`NIC`) to transfer data between the various components of the system and a network 125, which may be any known public or proprietary local or wide-area network such as the Internet, or an internal enterprise network.  [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.) The examiner takes official notice: It is well known (i.e. common knowledge) to a person with ordinary skill in the art, NVM Express devices are chiefly available in the form of standard-sized PCI Express cards/mass storage devices. (https://en.wikipedia.org/wiki/NVM_Express)

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goggin.

As per claim 10, Goggin teaches:
A peripheral component interconnect express (PCIe) device using single root input out virtualization (SR-IOV), the PCIe device configured to: 
implement a virtual function (VF) used by a virtual machine (VM) running in a host that includes the PCIe device, the host configured to halt the VM and generate a VM image; and ([Paragraph 35], A VF is a PCIe function which is associated with a particular physical function and shares physical PCI adapter resources (e.g., ports, memory) with that physical function and other virtual functions located on the same physical adapter. A virtual function has its own PCI configuration space, memory space, and message space separate from other physical or virtual functions on that same adapter. A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF can either be accessed via a virtualization intermediary or bypass the virtualization intermediary to be directly accessed by a guest OS. In the example system 200, VMs 202, 204 respectively access PF 222 via the virtualization intermediary 218, and VM 206 accesses VF 214 directly, i.e. without intervention by the virtualization intermediary 218. Thus, a VF can be a direct sink for I/O and memory operations of a VM, i.e., without run-time intervention by a virtualization intermediary. The VF also can be a source of Direct Memory Access (DMA), completion, and interrupt operations to a VM.  [Paragraph 3], In general, migration involves a virtualization intermediary intervening to suspend a VM's execution at any instruction boundary and to control the flow of the VM's IO during the migration process. The virtualization intermediary also tracks and quiesces IO initiated by the VM on the source migration host and resumes the IO on the destination migration host.  [Paragraph 17], Each virtual machine VM1 to VMn typically will have both guest system software 115 and virtual system hardware, which typically includes one or more virtual CPUs (VCPUs) 116-1 to 116-m, virtual system memory 118, at least one virtual disk 122, and one or more virtual devices 120. The virtual hardware components of the virtual machine may be implemented in software using known techniques to emulate the corresponding physical components. The guest system software includes guest operating system (OS) 124 and virtual drivers 126 as needed for the various virtual devices 120. [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped.) It is well known to a person of ordinary skill in the art, VM(s) is/are stored as VM image(s).
halt the VF in a PCIe state and generate a PCIe state data associated with the VM image, 
wherein the VM is configured to be restarted in a VM state based on the VM image, 
wherein the VF is configured to be restarted in the PCIe state based on the PCIe state data, and 
wherein the VM uses the VF after the VM is restarted in the VM state and the VF is restarted in the PCIe state. (([Paragraph 69], Once the state information 386-1, 386-2 has been saved to the device state page 511 in the VMM 323 (i.e. within the virtualization intermediary), module 502 sends an unsuspend or `unstun` message, indicated by arrow 516, to cause the VM 304 to resume execution of instructions. [Paragraph 70], Following re-mapping (and resumption of operation in the case of use of stun/unstun of the VM), however, the first HSA PCI memory space 311, which has been re-mapped, maps SCSI IO requests/responses to the device state page 511, which is within the VMM 323 and which contains the snapshotted state information 386-1 and 386-2. After the transfer of the state information 386-1, 386-2 to the device state page 511, the hypervisor 310 intervenes in the processing of such SCSI IO requests so as to provide emulated processing of such requests/requests. [Paragraph 71], The hypervisor 310 also intervenes in inserting responses received from the physical storage 308 to the first response queue 380-2. In the course of intervening, the hypervisor 310 may trap IO requests and IO responses and related instructions so as to be able to stop the VM 304 from operating on the source machine 300 at any instruction boundary and save processing state so that the processing state can be transferred to the destination machine 404-2 `transparently` and `seamlessly` without loss of information.  [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.)

As per claim 14, rejection of claim 10 is incorporated:
Goggin teaches wherein the VM accesses NVMe (Non-Volatile Memory Express) device registers associated with the VF, and the VM accesses a remote non-volatile memory via the VF. ([Paragraph 16], The system memory 108 typically will comprise some form of high-speed RAM, whereas the mass storage 110 (e.g. one or more disks) will typically include a non-volatile, mass storage device. The system hardware 104 also ordinarily will include other conventional mechanisms such as a memory management unit MMU 107, various registers 109 and a network connection device 111 (such as a network adapter or network interface card (`NIC`) to transfer data between the various components of the system and a network 125, which may be any known public or proprietary local or wide-area network such as the Internet, or an internal enterprise network.  [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.) The examiner takes official notice: It is well known (i.e. common knowledge) to a person with ordinary skill in the art, NVM Express devices are chiefly available in the form of standard-sized PCI Express cards/mass storage devices. (https://en.wikipedia.org/wiki/NVM_Express)


As per claim 15, rejection of claim 10 is incorporated:
Goggin teaches wherein a connection between the VM and a remote non-volatile memory migrates to a second host when the VM and the VF migrate to the second host. ([Paragraph 71], The hypervisor 310 also intervenes in inserting responses received from the physical storage 308 to the first response queue 380-2. In the course of intervening, the hypervisor 310 may trap IO requests and IO responses and related instructions so as to be able to stop the VM 304 from operating on the source machine 300 at any instruction boundary and save processing state so that the processing state can be transferred to the destination machine 404-2 `transparently` and `seamlessly` without loss of information.  [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.)

As per claim 16, rejection of claim 10 is incorporated:
Goggin teaches wherein the VM accesses a remote non-volatile memory via the VF, and halting the VF includes: suspending processing of commands received from the VM; suspending command issuance from a command queue; and draining in flight IO traffic.	([Paragraph 71], The hypervisor 310 also intervenes in inserting responses received from the physical storage 308 to the first response queue 380-2. In the course of intervening, the hypervisor 310 may trap IO requests and IO responses and related instructions so as to be able to stop the VM 304 from operating on the source machine 300 at any instruction boundary and save processing state so that the processing state can be transferred to the destination machine 404-2 `transparently` and `seamlessly` without loss of information.  [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.  [Paragraph 4], The migration occurs while the VM runs an application that involves the VM inserting IO requests into an IO request queue associated with the VM and that involves the VF de-queuing the IO requests from the IO request queue and transmitting the IO requests to physical storage.  [Paragraph 57], PF API module 392 sets a maximum number of outstanding IO requests for the VF 316. In some embodiments, this limit on the number of outstanding IO requests is enforced by the physical adapter 306 by not de-queuing a request from the first request queue 380-1 if the maximum number of requests for the VF 380-1 is already outstanding. Enforcing this limitation upon the maximum number can eliminate the need for an IO response queue overflow buffer on the migration-destination machine.)

As per claim 17, rejection of claim 10 is incorporated:
Goggin teaches wherein issuing an async notification pauses submission of new commands to a command queue by the VM. ([Paragraph 6], During VM migration, the transmission of responses is suspended. In response to a determination that no more outstanding responses to previous requests remain to be received, the second state information is transferred from the VF to the PF and from the PF to a memory region of the source computing machine.  [Paragraph 62], FIG. 4, live migration of a virtual machine, such as VM 304, from the source host machine 300 to the destination host machine 404-2 involves temporarily suspending all operation of the VM 304 in the course of the migration. Graceful migration of the VM 304 involves suspending its operation in a manner such that operations of the VM 304 are not disrupted despite the temporary suspension of its operation. In accordance with some embodiments, when a VM 304 is relocated in the course of a direct storage access via a VF 316, precautions are taken to avoid loss of SCSI IO requests and/or SCSI IO responses that may be in flight during the time interval when the VM operations are temporarily suspended.  [Paragraph 74], In some embodiments, as much physical memory as possible is transferred asynchronously while the source VM is running. A thread (not shown) is created, preferably in the source VM's VMM, whose job it is to push, that is, pre-copy, all of the source VM's memory over to the destination machine 404-2.  [Paragraph 78], Any newly modified pages remaining to be copied over after the threshold has been reached may then be transferred after the source VM 304 is suspended and before non-memory state is copied over; alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped.)

As per claim 19, Goggin teaches:
A system comprising: 
a means for running a virtual function (VF) used by a virtual machine (VM) running in a host, the VF implemented via single root IO virtualization; 
a means for migrating the VM and the VF to a second host, wherein a VF state and a VM state are preserved during migration; and 
a means for running the VF and the VM in the second host, the VM using the VF after migration. ([Paragraph 6], During VM migration, the transmission of responses is suspended. In response to a determination that no more outstanding responses to previous requests remain to be received, the second state information is transferred from the VF to the PF and from the PF to a memory region of the source computing machine.  [Paragraph 62], FIG. 4, live migration of a virtual machine, such as VM 304, from the source host machine 300 to the destination host machine 404-2 involves temporarily suspending all operation of the VM 304 in the course of the migration. Graceful migration of the VM 304 involves suspending its operation in a manner such that operations of the VM 304 are not disrupted despite the temporary suspension of its operation. In accordance with some embodiments, when a VM 304 is relocated in the course of a direct storage access via a VF 316, precautions are taken to avoid loss of SCSI IO requests and/or SCSI IO responses that may be in flight during the time interval when the VM operations are temporarily suspended. [Paragraph 71], The hypervisor 310 also intervenes in inserting responses received from the physical storage 308 to the first response queue 380-2. In the course of intervening, the hypervisor 310 may trap IO requests and IO responses and related instructions so as to be able to stop the VM 304 from operating on the source machine 300 at any instruction boundary and save processing state so that the processing state can be transferred to the destination machine 404-2 `transparently` and `seamlessly` without loss of information.  [Paragraph 78], alternatively, these remaining pages may be paged in by the destination VM 304' either on demand or asynchronously after the source VM 304 is suspended and the destination VM 304' is resumed from the suspended source state from where the source VM 304 was stopped. [Paragraph 61], PF API module 399 saves a snapshot of the metadata device state 386-1, 386-2 from the registers 384 of the VF 316. An error is returned if the VF 316 is enabled to access either the first request queue 380-1 or the first response queue 380-2. These capabilities are utilized during live migration in order to maintain the state of the first request queue 380-1 and the first response 380-2 queue when re-map the first HSA PCI memory space 311 from direct storage access to emulated storage access in the course of migrating a virtual machine from migration-source to migration-destination machines.  [Paragraph 63],  FIG. 5 is an illustrative drawing of a process 500 to gracefully inactivate SCSI IO storage access via VF 316 in the course of the relocation of VM 304 shown in FIG. 4, from the source host machine 300 to the destination host machine 404-2. The process 500 ensures that no SCSI IO storage requests and no SCSI IO storage responses are lost in the course of the migration. [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs.)

As per claim 20, rejection of claim 19 is incorporated:
Goggin teaches wherein the VM accesses NVMe (Non-Volatile Memory Express) device registers associated with the VF, and the VM accesses a remote non-volatile memory via the VF. ([Paragraph 16], The system memory 108 typically will comprise some form of high-speed RAM, whereas the mass storage 110 (e.g. one or more disks) will typically include a non-volatile, mass storage device. The system hardware 104 also ordinarily will include other conventional mechanisms such as a memory management unit MMU 107, various registers 109 and a network connection device 111 (such as a network adapter or network interface card (`NIC`) to transfer data between the various components of the system and a network 125, which may be any known public or proprietary local or wide-area network such as the Internet, or an internal enterprise network.  [Paragraph 39], In some embodiments, the PCI bus protocol is compliant with both the PCI specification and the PCIe SR-IOV extension specification, and SCSI commands are used with one or more SCSI transport protocols such as iSCSI, SAS or Fibre Channel to directly communicate IO access requests (Read/Write) with persistent physical storage 308 such as SAN storage, for example. More particularly, the system 300 is configured to allow a virtual machine 304 to access physical storage 308 via IOV direct access for certain SCSI Read/Write CDBs and to allow access to physical storage 308 via a hypervisor kernel 310 for other SCSI CDBs   [Paragraph 62], FIG. 4, live migration of a virtual machine, such as VM 304, from the source host machine 300 to the destination host machine 404-2 involves temporarily suspending all operation of the VM 304 in the course of the migration. Graceful migration of the VM 304 involves suspending its operation in a manner such that operations of the VM 304 are not disrupted despite the temporary suspension of its operation. In accordance with some embodiments, when a VM 304 is relocated in the course of a direct storage access via a VF 316, precautions are taken to avoid loss of SCSI IO requests and/or SCSI IO responses that may be in flight during the time interval when the VM operations are temporarily suspended. ) The examiner takes official notice: It is well known (i.e. common knowledge) to a person with ordinary skill in the art, NVM Express devices are chiefly available in the form of standard-sized PCI Express cards/mass storage devices. (https://en.wikipedia.org/wiki/NVM_Express)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196